Citation Nr: 1716666	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  12-20 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1952 to May 1954.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran requested a travel board hearing before a member of the Board in his July 2012 substantive appeal.  In March 2015, the Veteran indicated in writing that he wished to withdraw his request.  See 38 C.F.R. § 20.704(e) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In July 2009 the Veteran filed a claim for service connection for right ear hearing loss.  Up to this point, the issue formally adjudicated by the Agency of Original Jurisdiction (AOJ) was styled as entitlement to service connection for left ear hearing loss.  The procedural documents have been reviewed and the Board finds a reasonable reading of those documents reflects that the issue in appellate status is actually entitlement to service connection for bilateral hearing loss.  The issue on the title page has been changed to reflect as such.  

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The preponderance of the evidence weighs against a finding that a bilateral knee disability, to include degenerative joint disease, was incurred in active service; any current degenerative joint disease of the bilateral knees was not present until more than one year after separation from active service and is not etiologically related to military service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The duty to notify in this case was satisfied by September 2009 and March 2010 letters.  

The evidence includes the Veteran's VA treatment records and lay evidence.  The Veteran's service treatment records are unavailable and presumed to be destroyed by a fire at the National Personnel Records Center in St. Louis, Missouri.  See March 2010 Memorandum.  The Board notes that VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, are therefore heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993).  However, the heightened duty does not lower the legal standard for proving a claim; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Cromer v. Nicholson, 19 Vet App 215, 217-18 (2005).

The Board acknowledges the Veteran was not provided a VA examination or medical opinion in response to his claim.  VA must provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d), 38 C.F.R. § 3.159(c)(4)(i).  The threshold for finding that the evidence of record indicates that the claimed disability or symptoms may be related to service is a low.  McLendon v. Nicholson, 20 Vet. App. at 83.

In this case, there is no competent evidence that a bilateral knee disability manifested in service or until approximately 50 years thereafter.  In addition, there is no competent evidence suggesting a link between a bilateral knee disability and the Veteran's active service.  Therefore, VA is not obliged to provide an examination or obtain an opinion in response to the claim.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the matter decided below.

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file. Although the Board is obligated to provide sufficient reasons and bases in support of a decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

II. Service connection for a bilateral knee disability 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, the evidence generally must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Board also notes that certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year.  38 C.F.R. §§ 3.307, 3.309(a).  Arthritis, to include degenerative joint disease, is considered by VA to be a chronic disease.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he has a bilateral knee disability related to active service.  As discussed below, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's bilateral knee disability, to include degenerative joint disease, is related to active service and degenerative joint disease may not be presumed to have been incurred in service.  

The probative evidence of record establishes that the Veteran's bilateral knee degenerative joint disease was not present in service or within one year of separation from service.  Rather, the evidence demonstrates that degenerative joint disease began around 2007, approximately 50 years after the Veteran's active service.  Specifically, the first evidence of a bilateral knee disability is found in a February 2007 VA treatment record indicating the Veteran had degenerative joint disease of the bilateral knees, right greater than left.  An April 2007 VA treatment record also reported right knee osteoarthrosis, degenerative type tear of the meniscus, and anterior cruciate ligament (ACL) tear.  Moreover, although the Veteran's service treatment records are not available for review, the Veteran has not alleged that he was diagnosed or treated for a bilateral knee disability in service or within one year after his discharge from service.  

Further, there is no competent evidence of a nexus between a bilateral knee disability and the Veteran's military service.  Although the Veteran may sincerely believe that a bilateral knee disability, to include degenerative joint disease, is related to his military service, there is no indication that he has the training or experience required to render a competent opinion linking the disorder to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is therefore not applicable, and the claim for service connection for a bilateral knee disability, to include on a presumptive basis, must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Service connection for a bilateral knee disability is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary before the remaining claims on appeal are adjudicated.

The Veteran claims that his bilateral hearing loss is related to noise exposure in active service.  The Board finds an additional medical opinion is warranted to ascertain the etiology of the Veteran's bilateral hearing loss that accounts for all evidence of record.

A June 2012 VA examination diagnosed sensorineural hearing loss in the right ear and mixed hearing loss in the left ear, noted that the Veteran was treated for sudden left ear hearing loss and tinnitus in December 2003, and that the Veteran was exposed to loud noise in service and had 28 years of occupational noise exposure in a factory.  The examiner opined that left ear hearing loss was unrelated to noise exposure due to treatment for profusion and myringotomy and concluded that an opinion on the etiology of the Veteran's right ear hearing loss would be based on mere speculation due to lack of service treatment records.  However, the Board notes that the July 2012 medical opinion did not account for a statement by the Veteran's spouse indicating that she met the Veteran a few months after he separated from active service in 1954 and observed his difficulty hearing at that time.  Specifically, she recalled that she had to speak loudly to the Veteran and that he had trouble hearing the radio.  

Under these circumstances, with consideration of VA's heightened duty to assist the Veteran, the Board finds an additional VA medical opinion must be obtained.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005) (holding that in cases where a veteran's service treatment records have been lost or destroyed while in the possession of a Federal department or agency, VA has a heightened duty to assist the claimants in developing their claims).

The Board notes that the July 2012 examiner found the Veteran's tinnitus to be secondary to his hearing loss.  As such, the Board finds the issues are inextricably intertwined and a decision on the claim for tinnitus would be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  The claim of entitlement to service connection for tinnitus is therefore also remanded pending resolution of the intertwined claim.

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.	Obtain updated VA treatment records dating since June 2012.

2.	After completing any records development, the claims file should then be sent to an examiner to ascertain the etiology of the Veteran's bilateral hearing loss.  If a new examination is deemed necessary to respond to the request, one should be scheduled.  The claims file must be reviewed by the examiner.  

Following a review of the Veteran's records, the examiner is directed to provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that bilateral hearing loss began in service, was caused by service, or is otherwise related to service.

A rationale must be provided for any opinion expressed.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative and what additional evidence or information would be needed to offer an opinion.  

The examiner should specifically address the lay statement by the Veteran's wife regarding observation of hearing loss symptoms as early as 1954 (see April 2010 statement in support of claim) and the Veteran's report of hearing loss and tinnitus as early as 1952 (see July 2009 VA Form 21-526).

3.	After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims of entitlement to service connection for bilateral hearing loss and tinnitus on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


